Whittemore, J.
(dissenting, with whom Spiegel, J., joins) This book cannot be ruled to be “utterly without redeeming social importance.” Roth v. United States, 354 U. S. 476, 484. Jacobellis v. Ohio, 378 U. S. 184,191.
In the view of one or another or all of the following viz., the chairman of the English department at Williams College, a professor of English at Harvard College, an associate professor of English literature at Boston University, an associate professor of English at Massachusetts Institute of Technology, and an assistant professor of English and American literature at Brandéis University, the book is a minor “work of art” having “literary merit” and “historical value” and containing a good deal of “deliberate, calculated comedy.” It is a piece of “social history of interest to anyone who is interested in fiction as a way of understanding "society in the past.”1 A saving grace is that although many scenes, if translated into the present day language of “the realistic, naturalistic novel, could be quite offensive” these scenes are not described in such language. The book contains no dirty words and its language “functions ... to create a distance, even when the sexual *75experiences are portrayed.” The response, therefore, is a literary response. The descriptions of depravity are not obscene because “they are subordinate to an interest which is primarily literary”; Fanny’s reaction to the scenes of depravity was “anger,” “disgust, horror [and], indignation.” The book “belongs to the history of English literature rather than the history of smut.”1
The book, according to its publisher, has been purchased by a considerable number of college libraries including the Harvard and Massachusetts Institute of Technology libraries.
It is not the court’s function to consider whether to agree or disagree -with the appraisal of the book by academic witnesses. The controlling circumstance is that the work is evaluated by representative scholars and teachers of English literature as a work of some literary and historical significance notwithstanding its patently pornographic aspects. I construe the concept embodied in the term “social importance” as used by the United States Supreme Court to include the literary and historical field. Hence, I believe that the publication of this book is protected by the First Amendment as expounded in the Supreme Court decisions. Larkin v. G. P. Putnam’s Sons, 14 N. Y. 2d 399.
I assume that the book would be offensive to some, perhaps a great many, readers. So are numerous other books now published that use four letter words freely, portray sexual encounters explicitly and with a detail of description far beyond anything used by Cleland, and often appear intended to degrade and debase the sexual relationship. A purpose of some such books appears to be the destruction of concepts deemed basic to the existing social and moral order. If the measure intended by the Both case, supra, were of possible effect on prevailing values, books like “Tropic of Cancer” would, I submit, be banned. But on such a scale “Fanny Hill” appears of slight, if any, weight *76and not worth the attention that efforts to ban inevitably bring. I agree with the opinion in the Larkin case, supra, that “[i]t is unlikely ‘Fanny Hill’ can have any adverse effect on the sophisticated values of our century.” 14 N. Y. 2d 399, 403-404.
Freedom to read, as I construe it, means that such a book as this is to be available to those who wish to read it and that the persisting urge of others to bar its publication is effectively restrained. There is, of course, no obligation upon any member of the general public to read this book.

 One of the witnesses testified in part as follows: ‘ ‘ Gleland is part of what I should call this cultural battle that is going, on in the 18th century, a battle between a restricted Puritan, moralistic ethic that attempts to suppress freedom of the spirit, freedom of the flesh, and this ■ element is competing with a freer attitude towards life, a more generous attitude towards life, a more wholesome attitude towards life, and this very attitude that' is manifested in Fielding’s great novel .‘Tom"Jones’-is also evident in Cleland’s novel.'. . . [Bichardson’s] ‘Pamela’ is the story of a young country girl; [his] ‘Clarissa’ is the story of a woman trapped' in a house of prostitution. Obviously, then, Cleland takes both these themes, the country girl, her initiation into life and into experience, and the story of a woman in a house of prostitution, and what he simply does is to take the. situation and reverse the moral standards. Richardson believed that chastity-was the most important thing in-the world; Cleland and Fielding obviously did not and thought there were more important significant moral values.”;


 In. the opinion of the other academic witness, the headmaster of a private school, whose field is English literature, the book is without literary merit and is obscene, impure, hard core pornography, and is patently offensive.